Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 16 objected to because of the following informalities:  
In line 4 of claim 2 and line 4 of claim 16, “insert gas” should read “inert gas”
Appropriate correction is required.
Claim Interpretation
The limitation “made of” in claims 1, 7-8, 10, and 13-14 is interpreted to mean the layer contains or comprises the claimed compound. If the applicant wishes to require the layer to only include the claimed compound with no additional compounds, the limitation should be amended to “consisting of” instead.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-10, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe (US 20130194901 A1) in view of Hashimoto (US 20100209736 A1), and Eeh (US 20140284539 A1).
	Regarding claim 1, Kanbe (US 20130194901 A1) teaches a magnetic recording medium comprising a substrate, an under layer made of MgO on the substrate, and a magnetic layer including an alloy having a L10 structure, wherein the magnetic layer is formed directly on the MgO layer (in contact) (Abstract, para 0055).
	Kanbe fails to explicitly teach the L10 structure includes B. However, Hashimoto (US 20100209736 A1), in the analogous art of magnetic recording mediums, teaches CoPtB (L10 structure including B) is an alternative magnetic recording layer material to CoPt (para 0066). Kanbe teaches the magnetic layer may be CoPt and may contain other elements (para 0008, 0030). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the CoPt layer of Kanbe with the CoPtB layer of Hashimoto because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
	The combination of Kanbe and Hashimoto fails to explicitly teach that the MgO layer has a formula MgO(1-x), wherein x is in the range of 0.07 to 0.25. However, Eeh (US 20140284539 A1), in the analogous art of magnetic recording mediums, teaches an underlying layer of MgO, wherein the MgO may be oxygen deficient (MgO(1-x) where x is between 0 and 1) (para 0041). Kanbe and Eeh both teach MgO layers for use in magnetic recording mediums/memory (Kanbe Abstract; Eeh para 0011, 0019). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the MgO layer of Kanbe with a MgO layer of Eeh because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
	The combination of Kanbe, Hashimoto, and Eeh fails to explicitly teach x in the formula MgO(1-x) is between 0.07 to 0.25. However, one would have expected the use of any value within the Eeh range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values of x between 0 and 1, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 4, the combination of Kanbe, Hashimoto, and Eeh teaches the magnetic recording medium may be used in a hard disk drive (magnetic storage device) and may include a magnetic head for recording and reading the magnetic recording medium (Kanbe para 0002, 0036, 0038). 
Regarding claim 7, the combination of Kanbe, Hashimoto, and Eeh teaches the under layer includes a second underlayer made of Cr or a Cr alloy having a BCC structure (Kanbe Abstract, para 0020), wherein the (first) under layer of MgO 105 is provided on the second under layer of Cr alloy 103 and sandwiched by the second under layer 103 and the magnetic layer 106 (Kanbe para 0071; Fig. 1).
Regarding claim 8, the previous combination of Kanbe, Hashimoto, and Eeh fails to explicitly teach the magnetic layer further includes a second magnetic layer provided on the first magnetic layer, and the second magnetic layer is made of one of a first alloy having a L10 structure and including B, a second alloy having a L10 structure and including Pt, and Fe or Co, and a third alloy having a L10 structure and including B, Pt, and Fe or Co. However, Hashimoto teaches the magnetic recording layer may comprise a first and second magnetic recording layer (para 0069), wherein the layer may comprise the same ferromagnetic materials as the first magnetic recording layer (para 0070).
Because Hashimoto teaches that such magnetic recording layers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a second magnetic recording layer comprising the same ferromagnetic materials as the first magnetic recording layer of Kanbe (CoPt alloy having L10 structure) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).	
Regarding claim 9, the combination of Kanbe, Hashimoto, and Eeh teaches the first magnetic layer preferably has a granular structure (Kanbe para 0064).
Regarding claim 10, Kanbe (US 20130194901 A1) teaches a magnetic recording medium comprising a substrate, an under layer made of MgO on the substrate, and a magnetic layer including an alloy having a L10 structure, wherein the magnetic layer is formed directly on the MgO layer (in contact) (Abstract, para 0055).
	Kanbe fails to explicitly teach the L10 structure includes B. However, Hashimoto (US 20100209736 A1), in the analogous art of magnetic recording mediums, teaches CoPtB (L10 structure including B, Pt, and Fe or Co) is an alternative magnetic recording layer material to CoPt (para 0066). Kanbe teaches the magnetic layer may be CoPt and may contain other elements (para 0008, 0030). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the CoPt layer of Kanbe with the CoPtB layer of Hashimoto because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
	The combination of Kanbe and Hashimoto fails to explicitly teach that the MgO layer has a formula MgO(1-x), wherein x is in the range of 0.07 to 0.25. However, Eeh (US 20140284539 A1), in the analogous art of magnetic recording mediums, teaches an underlying layer of MgO, wherein the MgO may be oxygen deficient (MgO(1-x) where x is between 0 and 1) (para 0041). Kanbe and Eeh both teach MgO layers for use in magnetic recording mediums/memory (Kanbe Abstract; Eeh para 0011, 0019). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the MgO layer of Kanbe with a MgO layer of Eeh because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
	The combination of Kanbe, Hashimoto, and Eeh fails to explicitly teach x in the formula MgO(1-x) is between 0.07 to 0.25. However, one would have expected the use of any value within the Eeh range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values of x between 0 and 1, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 13, the combination of Kanbe, Hashimoto, and Eeh teaches the under layer includes a second underlayer made of Cr or a Cr alloy having a BCC structure (Kanbe Abstract, para 0020), wherein the (first) under layer of MgO 105 is provided on the second under layer of Cr alloy 103 and sandwiched by the second under layer 103 and the magnetic layer 106 (Kanbe para 0071; Fig. 1).
Regarding claim 14, the previous combination of Kanbe, Hashimoto, and Eeh fails to explicitly teach the magnetic layer further includes a second magnetic layer provided on the first magnetic layer, and the second magnetic layer is made of one of a first alloy having a L10 structure and including B, a second alloy having a L10 structure and including Pt, and Fe or Co, and a third alloy having a L10 structure and including B, Pt, and Fe or Co. However, Hashimoto teaches the magnetic recording layer may comprise a first and second magnetic recording layer (para 0069), wherein the layer may comprise the same ferromagnetic materials as the first magnetic recording layer (para 0070).
Because Hashimoto teaches that such magnetic recording layers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a second magnetic recording layer comprising the same ferromagnetic materials as the first magnetic recording layer of Kanbe (CoPt alloy having L10 structure) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 15, the combination of Kanbe, Hashimoto, and Eeh teaches the first magnetic layer preferably has a granular structure (Kanbe para 0064).
Regarding claim 18, the combination of Kanbe, Hashimoto, and Eeh teaches the magnetic recording medium may be used in a hard disk drive (magnetic storage device) and may include a magnetic head for recording and reading the magnetic recording medium (Kanbe para 0002, 0036, 0038).

Claim(s) 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe (US 20130194901 A1) in view of Hashimoto (US 20100209736 A1), and Eeh (US 20140284539 A1), as applied to claims 1 and 10 above, and further in view of Yamauchi (US 20110165818 A1).
	Regarding claim 2, the previous combination of Kanbe, Hashimoto, and Eeh fails to explicitly teach depositing the underlayer with a sputtering target containing MgO in which hydrogen is added in a range of 1% to 20% by volume of an inert gas.
However, Eeh teaches that oxygen-deficient MgO layers may be deposited by sputtering a MgO target in an oxygen-deficient state (para 0051). Because Eeh teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the oxygen deficient MgO film (underlayer) using a MgO target that is in an oxygen-deficient state with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Additionally, Yamauchi (US 20110165818 A1), in the analogous art of sputtering oxygen deficient MgO, teaches forming a MgO layer by sputtering, wherein a reducing hydrogen gas is added to the inert gas atmosphere of argon in a partial pressure of 0.1% to 3% to allow for oxygen-deficient MgO to be formed (para 0004, 0037-0039, 0222). Because Yamauchi teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an inert gas and hydrogen at a partial pressure of 0.1% to 3% relative to the inert gas of the sputtering process to further control the oxygen deficiency in the produced film with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Yamauchi teaches 0.1 to 3% pressure of hydrogen relative to an inert gas but does not explicitly teach 1 to 20% by volume to an inert gas. However, because both argon and hydrogen are approximately ideal gases, the pressure and volume ratios of the gases are approximately equal and thus the vol% of hydrogen is 0.1 to 3% relative to the inert gas. Furthermore, one would have expected the use of any value within the Yamauchi range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.1 to 3%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05(I) for further details.
Regarding claim 16, the previous combination of Kanbe, Hashimoto, and Eeh fails to explicitly teach depositing the underlayer with a sputtering target containing MgO in which hydrogen is added in a range of 1% to 20% by volume of an inert gas.
However, Eeh teaches that oxygen-deficient MgO layers may be deposited by sputtering a MgO target in an oxygen-deficient state (para 0051). Because Eeh teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the oxygen deficient MgO film (underlayer) using a MgO target that is in an oxygen-deficient state with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Additionally, Yamauchi (US 20110165818 A1), in the analogous art of sputtering oxygen deficient MgO, teaches forming a MgO layer by sputtering, wherein a reducing hydrogen gas is added to the inert gas atmosphere of argon in a partial pressure of 0.1% to 3% to allow for oxygen-deficient MgO to be formed (para 0004, 0037-0039, 0222). Because Yamauchi teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an inert gas and hydrogen at a partial pressure of 0.1% to 3% relative to the inert gas of the sputtering process to further control the oxygen deficiency in the produced film with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Yamauchi teaches 0.1 to 3% pressure of hydrogen relative to an inert gas but does not explicitly teach 1 to 20% by volume to an inert gas. However, because both argon and hydrogen are approximately ideal gases, the pressure and volume ratios of the gases are approximately equal and thus the vol% of hydrogen is 0.1 to 3% relative to the inert gas. Furthermore, one would have expected the use of any value within the Yamauchi range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.1 to 3%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05(I) for further details.

Claim(s) 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe (US 20130194901 A1) in view of Hashimoto (US 20100209736 A1), and Eeh (US 20140284539 A1), as applied to claims 1 and 10 above, and further in view of Inoue (US 5049251 A).
	Regarding claim 3, the previous combination of Kanbe, Hashimoto, and Eeh fails to explicitly teach discharging a sputtering target containing MgO for a period of less than or equal to 0.5 seconds at a sputtering gas pressure of more than or equal to 1 Pa, and thereafter discharging the sputtering target at a sputtering gas pressure of less than or equal to 0.5 Pa to deposit the first underlayer.
However, Eeh teaches that oxygen-deficient MgO layers may be deposited by sputtering a MgO target in an oxygen-deficient state (para 0051). Because Eeh teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the oxygen deficient MgO film (underlayer) using a MgO target that is in an oxygen-deficient state with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Additionally, Inoue (US 5049251 A), in the analogous art of sputtering, teaches periodically varying between a high flow rate and low flow rate to maintain a stable discharge while reducing gas consumption and extending the life of sputtering chamber components, wherein the first flow rate may last for 0.2 to 0.5 seconds (less than or equal to 0.5 seconds) and produce a pressure of typically 2-15 mtorr and the second flow rate may produce a pressure from 0.5 to 2 mtorr (0.0666 to 0.26 Pa) (less than 0.5 Pa) or directly below the first pressure (Abstract, col 4 line 66-68, col 5 line 1-14, 67-68, col 6 line 1-9, 50-62; Fig. 2). Because Inoue teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use alternating high and low pressures in the MgO deposition with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Kanbe, Hashimoto, Eeh, and Inoue teaches a first sputtering pressure of 2-15 mtorr (0.26 to 2 Pa) but does not explicitly teach a first sputtering pressure of 1 Pa or greater. However, one would have expected the use of any value within the Inoue range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2 to 15 mtorr, including values resulting in a pressure 1 Pa or greater for 0.5 seconds or less, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. Additionally, the low-pressure state of Inoue drops down to about 0.5 mtorr (less than or equal to 0.5 Pa) (col 6 line 50-62; Fig. 2) and therefore discharging of the sputtering target at a sputtering gas pressure of less than or equal to 0.5 Pa would necessarily occur.
Regarding claim 17, the previous combination of Kanbe, Hashimoto, and Eeh fails to explicitly teach discharging a sputtering target containing MgO for a period of less than or equal to 0.5 seconds at a sputtering gas pressure of more than or equal to 1 Pa, and thereafter discharging the sputtering target at a sputtering gas pressure of less than or equal to 0.5 Pa to deposit the first underlayer.
However, Eeh teaches that oxygen-deficient MgO layers may be deposited by sputtering a MgO target in an oxygen-deficient state (para 0051). Because Eeh teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the oxygen deficient MgO film (underlayer) using a MgO target that is in an oxygen-deficient state with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Additionally, Inoue (US 5049251 A), in the analogous art of sputtering, teaches periodically varying between a high flow rate and low flow rate to maintain a stable discharge while reducing gas consumption and extending the life of sputtering chamber components, wherein the first flow rate may last for 0.2 to 0.5 seconds (less than or equal to 0.5 seconds) and produce a pressure of typically 2-15 mtorr and the second flow rate may produce a pressure from 0.5 to 2 mtorr (0.0666 to 0.26 Pa) (less than 0.5 Pa) or directly below the first pressure (Abstract, col 4 line 66-68, col 5 line 1-14, 67-68, col 6 line 1-9, 50-62; Fig. 2). Because Inoue teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use alternating high and low pressures in the MgO deposition with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Kanbe, Hashimoto, Eeh, and Inoue teaches a first sputtering pressure of 2-15 mtorr (0.26 to 2 Pa) but does not explicitly teach a first sputtering pressure of 1 Pa or greater. However, one would have expected the use of any value within the Inoue range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2 to 15 mtorr, including values resulting in a pressure 1 Pa or greater for 0.5 seconds or less, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. Additionally, the low-pressure state of Inoue drops down to about 0.5 mtorr (less than or equal to 0.5 Pa) (col 6 line 50-62; Fig. 2) and therefore discharging of the sputtering target at a sputtering gas pressure of less than or equal to 0.5 Pa would necessarily occur.

Claim(s) 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe (US 20130194901 A1) in view of Hashimoto (US 20100209736 A1), and Eeh (US 20140284539 A1), as applied to claims 1 and 10 above, and further in view of Tomiyasu (US 20030096140 A1).
Regarding claim 5, the combination of Kanbe, Hashimoto, and Eeh fails to explicitly teach the B content in the alloy falls within the range of 2 to 20% by mol. However, Tomiyasu (US 20030096140 A1), in the analogous art of magnetic recording mediums, teaches a magnetic layer of CoPtB may preferably have 0.5 to 10 at% B (para 0082).
Because Tomiyasu teaches that such magnetic layer compositions were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a CoPtB layer with 0.5 to 10 at% B, or 0.5 to 10 mol% B because the film only comprises Co, Pt, and B, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Kanbe, Hashimoto, Eeh, and Tomiyasu teaches 0.5 to 10 mol% B but does not explicitly teach 2 to 20 mol%. However, one would have expected the use of any value within the Tomiyasu range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 10 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 6, the combination of Kanbe, Hashimoto, and Eeh fails to explicitly teach the B content in the alloy falls within the range of 2.5 to 10% by mol. However, Tomiyasu (US 20030096140 A1), in the analogous art of magnetic recording mediums, teaches a magnetic layer of CoPtB may preferably have 0.5 to 10 at% B (para 0082).
Because Tomiyasu teaches that such magnetic layer compositions were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a CoPtB layer with 0.5 to 10 at% B, or 0.5 to 10 mol% B because the film only comprises Co, Pt, and B, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Kanbe, Hashimoto, Eeh, and Tomiyasu teaches 0.5 to 10 mol% B but does not explicitly teach 2.5 to 10 mol%. However, one would have expected the use of any value within the Tomiyasu range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 10 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 11, the combination of Kanbe, Hashimoto, and Eeh fails to explicitly teach the B content in the alloy falls within the range of 2 to 20% by mol. However, Tomiyasu (US 20030096140 A1), in the analogous art of magnetic recording mediums, teaches a magnetic layer of CoPtB may preferably have 0.5 to 10 at% B (para 0082).
Because Tomiyasu teaches that such magnetic layer compositions were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a CoPtB layer with 0.5 to 10 at% B, or 0.5 to 10 mol% B because the film only comprises Co, Pt, and B, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Kanbe, Hashimoto, Eeh, and Tomiyasu teaches 0.5 to 10 mol% B but does not explicitly teach 2 to 20 mol%. However, one would have expected the use of any value within the Tomiyasu range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 10 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 12, the combination of Kanbe, Hashimoto, and Eeh fails to explicitly teach the B content in the alloy falls within the range of 2.5 to 10% by mol. However, Tomiyasu (US 20030096140 A1), in the analogous art of magnetic recording mediums, teaches a magnetic layer of CoPtB may preferably have 0.5 to 10 at% B (para 0082).
Because Tomiyasu teaches that such magnetic layer compositions were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a CoPtB layer with 0.5 to 10 at% B, or 0.5 to 10 mol% B because the film only comprises Co, Pt, and B, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Kanbe, Hashimoto, Eeh, and Tomiyasu teaches 0.5 to 10 mol% B but does not explicitly teach 2.5 to 10 mol%. However, one would have expected the use of any value within the Tomiyasu range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 10 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Double Patenting
Applicant’s terminal disclaimer filed 10/14/2022 has overcome the previously cited double patenting rejections and thus the rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.
Applicant argues that Eeh relates to magnetoresistive element and magnetic memory and properties required of a MgO underlying layer and a storage layer of a magnetoresistive element are completely different from properties required of an underlayer and a magnetic layer of a magnetic recording medium. This argument is not persuasive because a magnetic memory is analogous to magnetic recording medium and a storage layer is analogous to a recording layer because both devices are capable of reading and writing data. Additionally, the applicant has not explained how the properties required are “completely different.”
Applicant further argues that the storage layer of Eeh’s magnetoresistive element includes a CoFeB layer, a W or Ta layer, and a CoFeB layer, which is not an L10 structure. This argument is not persuasive because Eeh teaches an oxygen-deficient MgO film as an underlayer for a magnetic recording/storage device and therefore one skilled in the art would have found it obvious to use an oxygen-deficient MgO film as an underlayer in the Kanbe magnetic recording device, which has a L10 structure.
Maeshima is no longer relied upon and thus the arguments regarding Maeshima are rendered moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794